PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                    No. 13-1712
                                    ___________

                            IN RE: FRIEDMAN’S INC.,
                                     Debtor

                       FRIEDMAN'S LIQUIDATING TRUST,
                                  Appellant

                                          v.

                        ROTH STAFFING COMPANIES LP

                     Appeal from the United States District Court
                             for the District of Delaware
                        (District Court No. 1-12-cv-00306)

                          ORDER AMENDING OPINION

The opinion entered December 24, 2013 is hereby amended to include the name of the
firm for attorneys Demmy and Sawczuk:

                          John D. Demmy, Esquire (Argued)
                            Maria Aprile Sawczuk, Esquire
                                 Stevens & Lee, P.C.
                              1105 North Market Street
                                      Suite 700
                               Wilmington, DE 19801
For the Court,


Marcia M. Waldron, Clerk
Date: December 27, 2013
PDB/cc: All Counsel of Record